Question Time (Commission)
The next item is Question Time (B7-0655/2010).
The following questions are addressed to the Commission.
Part one
Subject: Protecting women's health
The Commission has adopted a new strategy on gender equality for the period 2010-2015. This strategy refers to the social divide that exists between women and men and indicates that women continue to be at greater risk of poverty than men. Women are at risk of losing their jobs faster than men. At present, many women are employed in sectors of the labour market that pay low wages, and too few of them attain positions of responsibility. The rate of employment among women is low because of child rearing, so that women's pensions are lower than those of men. In addition, it is not uncommon for women to lack social cover.
The strategy provides for no specific measure or means to ensure that women's health is protected. Does the Commission intend to issue guidelines or proposals relating to the protection of women's health?
Member of the Commission. - Women and men are exposed to health risks in different ways with, consequently, different health outcomes. Women live, on average, six years longer than men but most of these additional years are lived in worse health.
Certain diseases, such as osteoporosis, have a much higher incidence among women. This is why the EU strategy for Equality between Women and Men (2010-2015), which the Commission has recently adopted, points to the need for medical research and healthcare to reflect these differences. The strategy stresses that health services need to continue the process of adaptation to properly reflect the specific needs of women and men. The strategy for these actions, specifically targeting women's health, includes awareness-raising seminars on women's health and exchanging best practices on gender-specific health policies.
We are not starting from scratch here. The EU Health strategy, adopted three years ago, already signalled the need to take gender-related issues into account in health policy making. To this end, the Community health programme has supported many projects on women's health aimed at promoting a better understanding and recognition of women's health needs.
A good example of how the EU can help Member States improve women's health is cancer screening. It is estimated that 32 000 deaths from breast cancer alone could be prevented each year across the European Union if effective national screening programmes for breast cancer were implemented. This is why the Commission developed European guidelines on breast cancer screening.
Finally, I am pleased to say that earlier this year, the Commission published a report on women's health, which contributes to raising awareness of the need for policies that are more responsive to gender concerns.
(LT) I would also like to check something. Do we have sufficient data on the protection of women's health in the Member States? Do we know the impact that this major economic and financial crisis, in particular, has had on women's health? Should we not also examine the impact that poverty has on women's health, in particular, that of elderly women? Are high quality health care services accessible to women living in poverty?
Member of the Commission. - The Commission is trying to get as much information and feedback as possible and to set up a statistical base on all health issues. Naturally, our level of accuracy depends a lot on the response and feedback that we receive from the various Member States.
I agree that we should continue to seek information and to see how health, especially the health of women, is affected by poverty. But health and poverty are interrelated; this is not gender based. In fact, we find that health is usually at risk in areas of poverty.
We are also taking action vis-à-vis the elderly. As you know, the Commission has now launched an initiative, namely the innovative partnerships. The first pilot project on this innovative partnership will be healthy and active ageing. I am sure that this will affect the health of our citizens of both genders.
(RO) At the moment, there are 120 million citizens in the European Union exposed to the risk of poverty. Women have obviously been hit very hard by the economic crisis and are more exposed to the risk of poverty, especially in the case of single-parent families.
Healthcare systems are suffering a great deal due to the economic crisis. Budgets have been cut and large institutions in this sector have even been closed. I would like to ask you what measures you have in mind for us to ensure that the measures for the early screening of cervical or breast cancer will be available to all women, regardless of their social or material situation, and especially to ensure that we will have a fair healthcare system, offering good quality services throughout the entire European Union.
Member of the Commission. - Again, we repeat here that healthcare and health delivery are a competence of the Member States. The Commission has, in fact, issued its guidelines on breast screening and we have been pushing Member States to abide by these guidelines and introduce breast-screening programmes into their countries as fast as possible. I can say that in most countries, we do have adequate - and very good - breast-screening programmes which are bearing results; other countries, unfortunately, are still a little slow. I can assure you that, in all the contacts that we have with the Member States, this is one of the priority areas that we discuss.
Subject: European Parliament declaration of 23 June 2010 on setting up a European early warning system (EWS) for paedophiles and sex offenders
On 23 June 2010, the European Parliament adopted a resolution 'setting up a European early warning system (EWS) for paedophiles and sex offenders'. The Commission had already, on 22 May 2007, published a communication entitled 'Towards a general policy on the fight against cyber crime'. Parliament called on the Council and the Commission to act on the Commission communication of May 2007 and also to implement Directive 2006/24/EC of the European Parliament and of the Council of 15 March 2006 on the retention of data generated or processed in connection with the provision of publicly available electronic communications services or of public communications networks, and to extend its scope with a view to setting rules on preservation of the data of anyone who has uploaded Internet content, so as to enable the police and judiciary to tackle online child pornography and sex offending rapidly and effectively. Would the Commission please outline the action taken on this resolution?
Member of the Commission. - I am strongly committed to the fight against child abuse and, specifically, child sexual abuse. On 29 March 2010, the Commission adopted a proposal for a directive on child sexual abuse and exploitation and child pornography. This ambitious text covers prosecution of offenders, protection of victims and prevention of offences.
To take account of risks brought about by technological developments, the proposal introduces, in particular, new criminal offences such as grooming, viewing child pornography without downloading files, online sexual abuse or advertising the possibility to abuse children, for example, through Internet forums. Special investigative tools should be made available, such as undercover operations for the police to infiltrate sex offender circles, and special investigative units should analyse child pornography material to identify child victims.
Member States should also put in place national systems to block access to Internet pages containing child pornography and undertake actions to remove the content at source. We have looked carefully at the European Parliament declaration of 23 June 2010, and I would be interested to know about the honourable Member's proposal for an early warning system. I have also taken note of the proposal to extend the scope of the Data Retention Directive in order to retain data about searches made by users for child pornography material and child sex abuse content uploaded on the Internet or messages used to groom children online.
The Data Retention Directive obliges communication and network service providers to retain traffic and location data and data about subscribers. It does not extend to information about content. Content can be obtained and stored in the context of criminal investigations by means of the instrument known as lawful interception. Lawful interception is solely governed by national law and differs across Member States, but in general, it can be used only if a law enforcement authority has indications that a specific criminal activity is being committed and requires further investigation. This investigative tool lies outside of the scope of the Data Retention Directive.
Lawful interception occurs in the context of a criminal investigation which supposes the existence of a suspect. The Data Retention Directive, on the contrary, obliges operators to retain certain categories of data irrespective of whether the data holders are suspect or not. Extending the Data Retention Directive to huge volumes of personal and content-related data such as Internet searches for different key words in different languages, content uploaded, messages exchanged and the elements necessary to identify all users would have to withstand a necessity and proportionality case which has not yet been made. Such an extension would apply to content uploaded by everyone on every platform, at any given time and on every topic.
The proposal put forward by the honourable Member raises serious concerns about its compliance with the principle of proportionality, even if its purpose is legitimate and deserves our full attention. The Commission believes that its recent proposal for a directive would be a more suitable instrument to achieve our common objective of protecting children from child sex offenders.
(IT) Mr President, ladies and gentlemen, I would like the floor for just a few seconds because I am satisfied with the response and I am grateful to the Commissioner for it. I am glad that work is also being done to tackle the problem at its root.
With reference to the declaration adopted on 23 June 2010, I would just like to point out that specific reference was made to uploaded data, not to the downloading of material from websites. This is because we believe, in fact, that the right to privacy of search engine users should also be duly taken into account.
Nevertheless, I think that more can be done - that much more can still be done - because if, on the subject of the proportionality principle, citizens have no qualms in submitting to searches before boarding a flight, since they are aware of the superior privacy protection afforded to passengers at the time of the search, there is also every chance of a satisfactory compromise being reached to protect minors in this area, too.
I would like to return to the statement that Parliament adopted on 23 June 2010. You will recall that the statement refers mainly to the creation of a fast and effective warning system against paedophiles. My question in relation to this concerns another issue - should individual police forces not create databases of convicted paedophiles, under the aegis of the European Union, since the police forces of other Member States could make use of these databases created in each individual Member State?
(EL) Mr President, Commissioner, Poland recently introduced pharmaceutical castration for paedophiles and rapists, using hormone treatment to repress their sexual appetite, following the arrest of a forty-five year old man who had had two children by his underage daughter. This measure, as you can image, has provoked intense debate and reaction in Poland as to whose rights take precedence: the rights of society, which expects to be protected from rapists, or the rights of people convicted of sexual crimes, who may be subject to a punishment that many consider inhumane. Has the Commission taken a position on these issues and on the legalisation of chemical castration for sexual crimes?
Member of the Commission. - As I said at the beginning of my speech, one of the best tools for fighting child pornography and child sex abuse is the swift adoption of the Commission proposal of March 2010, the one against child sex abuse.
The Commission is looking forward to seeing the draft report of the European Parliament and to starting trialogues. I count also on the Member States and the European Parliament to have a final text that will be essential to fight these crimes and I would like to draw your attention again to the principle of proportionality, which I think connects with the latest question on this matter.
We now come to Question 17 by Ms Matera, who is sitting in position 666. It does not suit you!
Subject: Young people and the labour market
According to Eurostat estimates, 9.6% of people of working age living in Europe are unemployed. Meanwhile, around 3 million young people graduate from university every year in Europe. The number of people at risk of poverty in Europe increased by 1.5% between 2004 and 2008, rising from 15% to 16.5%.
The Commission has recently published a document entitled 'A new impetus for European cooperation in Vocational Education and Training to support the Europe 2020 strategy'; furthermore, 2010 is the European Year for Combating Poverty.
Will the Commission therefore take action to provide genuine access for young people to the labour market at an age when they do not have to suffer from unemployment that can reach pathological levels after the age of 30? This could be done by taking measures to encourage Member States to employ people between the ages of 19 and 35, on the basis of merit and providing adequate remuneration, for medium to long periods of time.
Member of the Commission. - Over the last two years, the number of young unemployed people in the European Union has increased by one million. There are now five million young people under the age of 25 who cannot find a job.
The Commission is keenly aware of the difficulties facing young people on the job market today. Too many are on short-term contracts which offer slim opportunities for improvement, however well qualified the individuals might be. What is more, some groups have special difficulty in accessing jobs and staying in the labour market. They include young people from migrant backgrounds and those from ethnic minorities like the Roma.
At the same time, demand for highly qualified people is projected to rise by almost 16 million and demand for people with medium-level qualifications by more than 3.5 million. This represents a big employment opportunity for young people and we must make sure that young people can take full advantage of it.
The Europe 2020 strategy, which lays out the EU's detailed plans for growth and jobs for the next decade, lays special emphasis on young people and sets clear targets for educational attainment. In September, the Commission presented a set of policy initiatives for young people called 'Youth on the Move'. It sets out an agenda for improving education and employment for our young people over the next decade. The Commission recently presented another flagship initiative, an 'Agenda for new skills and jobs'. The Commission encourages the introduction of a youth guarantee to ensure that all young people are in a job, further education or activation measures within four months of leaving school.
Another point is the need to reduce labour market segmentation in line with the common flexicurity policies. We propose that Member States with segmented labour markets should consider introducing open-ended contracts with a sufficiently long probation period and a gradual increase in protection rights. We also need to foster greater labour mobility and encourage innovation. Two instruments that will help here are the EU job mobility scheme - 'Your first EURES job' - and the European Vacancy Monitor. Your first EURES job will promote youth labour mobility and the European Vacancy Monitor will allow young people and job counsellors to see where there are jobs across the Union and what skills are needed. Meanwhile, the European Progress Microfinance Facility will provide support for young entrepreneurs who cannot find alternative funding to set up businesses.
Of course, there is no single solution to the problems facing us, but we can learn a lot from each other by exchanging experience. The Youth Employment Framework we propose gives guidance on how policy makers, stakeholders and institutions can help things along. Public employment services, the social partners, employers and support services for young people at local level all have a crucial role to play. We will work to encourage more exchanges of experience and good practice among them at EU level. I firmly believe that, by pooling resources at EU level, we can help develop and promote successful policies to support young people.
(IT) Mr President, ladies and gentlemen, I am satisfied with the Commissioner's answer. In view of the global economic situation and the crisis, which has made conditions on the labour market much worse, affecting the most vulnerable group, namely young people, I would ask the Commissioner to give his verdict on the need for more emphasis to be given to European instruments such as the European Globalisation Adjustment Fund, which we need in order to retrain workers made redundant for reasons associated with the economic crisis and, hence, also as a result of globalisation.
(EL) Mr President, Commissioner, I have listened to your reply to my honourable friend's question, but I should like to bring your attention to the following, to what is happening on the ground.
The figures for the unemployed in Greece in 2009 were 20% for young unemployed men and 34% for young unemployed women. This situation got worse after the International Monetary Fund had become involved. At the same time, two programmes funded by the European Union through the National Strategic Reference Framework have take-up rates of 1.9 and 3.2.
So the question is this: why this low take-up rate in Greece? Is the Greek Government to blame? And secondly, is the Commission considering any additional measures to address this employment problem?
Briefly, this is a very important, if sad, topic. I know that in my own country, 20% of young people are unemployed and emigration, which had finished, is starting again with what they call 'the brain drain' including, among others, members of my own family.
And, following on from the last question, are some countries more receptive than others to the measures being proposed by the European Union, and what are the barriers being put in their place?
Member of the Commission. - I would like to thank you for the comments and for drawing attention to other funds apart from those I already mentioned: the Microfinance Facility, the European Social Fund and the European Globalisation Adjustment Fund. They can also play a role, the latter especially in cases of unexpected mass redundancies which particularly affect people in manufacturing industry, but can affect other industries as well.
We certainly believe that these funds are helpful and we believe they need secure funding for the next financial period or the next programming period, because unfortunately, even if prosperity is coming, we will have to anticipate significant redundancies in certain cases due to restructuring and cross-border relocations. We have to be attentive to specific cases.
There is now an emerging divide within the European Union - a kind of dualism - with a core region where there is already GDP and job growth, but also countries like Greece and Ireland that continue to struggle under the pressure of the financial market.
I recently held personal negotiations with Minister Katseli in which we discussed how the European Social Fund could be used more effectively in Greece. There have been several reasons in the recent past, including the crisis itself, difficulties in cofinancing and certain administrative difficulties that made it difficult to draw from the Social Fund in a robust way, but I can assure you that my services are working very hard and very closely with the Greek managing authority to find appropriate funding opportunities from the ESF in this period. I believe it really helps if we manage to fund in the appropriate way.
It is true that in emergency situations, it is even more difficult and there is a need and also the room to restructure available ESF funding. For the longer term, I think we have to tailor the Social Fund in a way that can be more effective in specific situations and in counterbalancing the impact of uneven economic development inside the Union, which has already manifested itself in terms of demography as well, triggering migration flows that may not have been sufficiently appreciated in the previous period. We will pay attention to this and connect that with labour market trends.
Colleagues, we now have 40 minutes until the closing time of 20:30 and so I propose to divide that time between Vice-President Reding and Mr Füle. The first question is to Mrs Reding.
Colleagues, please make the calculation as to whether or not your question will be reached. I apologise that we have a short time tonight because of the overrunning of the last debate but I intend to stop at 20:30 to allow the interpreters to have their supper. I personally will be here till midnight.
Part two
Subject: Gender equality in decision making
In view of the fact that that women occupy only one seat in four in national parliaments and governments, that only 10% of the directors of major listed companies in the EU are women and that only 3% of such companies are chaired by women, the Commission states, in its strategy for equality between women and men 2010-2015, that it will consider 'initiatives', 'monitor progress' and 'support efforts' to promote women's participation. However, in order to combat this glass ceiling, targeted action is required now.
Does the Commission intend to bring in quotas to ensure a greater role for women in the decision-making process? Does it intend to encourage more actively the Member States to develop their childcare systems to enable mothers to strike a better balance between work and family life? What other measures does it intend to take, notably to combat stereotypes?
Vice-President of the Commission. - This is one of my favourite topics, by the way, which is why I am going to consider all legislative and non-legislative measures to redress the persistent inequalities in decision making. The latest figures are not very positive, which is why we really need to do something - most of all because the figures persistently remain at the same non-positive level.
This is one of the five priorities of the Commission strategy for equality between women and men 2010-2015, which I have already presented in this House, and I have also already announced that it would be good to have more women on boards and in management. That is why we need to speak with those who have responsibility. I will invite the leaders of the big listed companies to sit around a table in March to promote a dialogue with stakeholders in the business sector to get things moving. If things do not move, I will move to have targeted initiatives to improve the situation.
On the question of data collection and the dissemination of comparable data, we know perfectly well that there is also a deficiency here. We do now have the gender equality agency in Vilnius, so we can start to rely on more serious data, comparable data and, in particular, a database on women and men in decision making, and regular reporting.
It is true that the lack of a high quality care infrastructure is one of the reasons, but not the only one, why so few women are in decision-making posts, so we will have a look at the Member States' performance here. Over the period 2007-2013, half a billion euro will be available from the Structural Funds to develop childcare facilities and another EUR 2.4 billion to fund measures to facilitate women's access to employment and to reconcile work and family, including access to childcare.
When you hear me saying this, you will understand that I am not very impressed by what many Member Sates are doing at the level of childcare, so this is also high on the political agenda. My colleague, Mr Andor, looks at these figures and actions in the Europe 2020 strategy, and I really am convinced that Member States should step up their efforts in this area.
(FR) Mr President, Commissioner, I would like to thank you for your response and, above all, for your commitment. I knew that this was one of your favourite subjects. In particular, I would stress the need to encourage a balance between working life and private life, for men as well as for women; it is only in this way that we will reach absolute equality. More than half of the Member States have not attained the objective of creating childcare facilities for at least 90% of children between three years of age and school age and for 33% of children under three years of age. I therefore wanted to ask you if you are intending to take retaliatory measures, or even to penalise the Member States that do not attain this objective.
The word 'quota' is mentioned in the question and I did not hear a response specifically to that question about quotas. Secondly, I would regret it if children were seen as a 'problem' in relation to the participation of women in the workforce. Children are children for a very short space of time and women can contribute at all age levels. So please do not just focus on children as a problem. The problem is not children - in fact, what is a problem is that we need more children in the European Union. The problem is: how do women break through the glass ceiling that the questioner has recognised?
(RO) Although women account for more than 55% of university graduates, we still fail to find them in management positions in public institutions or often not in businesses either. In addition, there is also this 17% gender pay gap.
I would like to ask you to consider some comprehensive programmes and even tighter controls on Member States regarding childcare facilities. If we fail to create a work-life balance, we will not be able to encourage young mothers to pursue a professional career so that they can attain a management position as well.
Vice-President of the Commission. - I fully agree with the analysis that many Member States are missing the Barcelona targets. Only eight Member States meet the Barcelona targets for children aged 0 to 3 years and only seven Member States meet the targets for children between 3 years old and the mandatory school age.
As Commissioner responsible for equality, I am not responsible for social affairs and I know that all these questions are on the agenda for the Europe 2020 strategy. We will certainly have to look at all these questions because the problems are going to become worse with the ageing population. Who is going to care for the elderly, too? Women are going to have not only the babies to look after, but also the elderly. So we really have to have a look at that and also analyse why the Member States are not taking up the money which is available in order to have more childcare facilities.
Concerning quotas, in my answer I did not, I think, use the word quotas, but I have said very clearly that if there is no progress, then I will do something and I have said clearly what I mean by progress. Progress means having on the boards of publicly listed companies 30% women by 2015 and 40% by 2020. I hope that we can reach those targets without the need for strong intervention at European level. If not, well, quotas are on the agenda and, while there are those who may not believe that I will do what I say, I am known for normally doing things which I have announced. That is also why businesses now have a big chance to make it unnecessary for me to intervene, because if they do things right, we do not need to intervene.
I completely agree with the figures which have been quoted. We women make up 60% of new university graduates; that means we should also somehow hold 60% of the management positions, but we are far from reaching that level. That is the reason why we need to help women to get into management positions. There are many reasons why they do not make it: one is culture and that is the most difficult to change. That is also the reason why women in decision making is one of the priorities of the Gender Equality strategy, just as is the gender pay gap - 17% on average at the European level, some countries being very high, some being very low.
Next year, we are going to start a campaign to raise awareness of these facts. For instance, there is a very nice project in Germany which we could generalise to other countries where, in public spaces, there is a meter measuring how much longer a woman has to work in order to reach the same medium salary as a man. Of course, we also have to get the social partners into this discussion and we have to have transparency measures implemented.
All this is on the agenda of the strategy for women and we are going to put that in place step by step - not in order to just speak about it, but to change things.
Subject: Costs for Member States arising from interpretation, translation and information rights in criminal proceedings
The regulation on interpretation and translation rights recently adopted by the Council and on the information rights of defendants which is currently being examined are two basic measures of the road map proposed by the Commission to strengthen defendants' rights of defence.
Will the Commission say:
Given that it is foreseen, inter alia, that Member States shall bear the entire translation, interpretation and information costs, what are the expected financial impact on and financial burden for Member States arising from the provision of such services? Member States, such as Greece and Malta, receive large numbers of illegal migrants and are expected to face particularly heavy costs from the provision of translation, interpretation and information services relating to criminal charges and the training of police officers and prosecutors.
Is the Commission expected to contribute to help these countries and provide them with financial assistance so that they do not have to bear the entire cost of providing these services to illegal migrants involved in legal proceedings? If so, which criteria will be used to fix the level of such aid and determine which countries will be eligible?
Vice-President of the Commission. - When I became Commissioner, I saw that a great deal had been done in the past on questions of security and very little had been done on questions of rights. That is why, having the tools of the Lisbon Treaty at my disposal and also having the Stockholm Strategy, where many points on how we have to advance have been put into place, we decided to act, and we acted very swiftly.
First of all, let me thank the Parliament for the excellent work which has been done on the procedural rights. We have already come to an agreement on the right of a person before the court to interpretation and translation in criminal proceedings. We are making good progress on the directive on the right to information in criminal proceedings: the famous letter of rights. If we want to become the continent of rights, we will have to have the procedural rights established little by little. Those come at a price but they are indispensable to safeguarding the rights of the defence for European citizens and also to making mutual recognition function properly.
Before we make any proposal, we always make a thorough impact assessment of the financial consequences of the EU legislation for Member States. Only then do we submit legislative proposals. This exercise was, of course, based on the figures provided by the administration of the Member States. These figures reveal that the additional costs to be borne by Member States should not be too great.
Regarding the right to interpretation and translation, the directive simply reiterates an existing obligation of the Member States already in the Convention on Human Rights of the Council of Europe, so it is not asking for something extraordinary. It is just asking for something very basic. The Member States - and there are many who already comply with the Strasbourg Court obligations - are unlikely to have to incur any expenses in addition to what they already spend on this.
Regarding the right to information, the biggest share of expenditure will be in the initial one-off cost of drawing up a letter of rights. Here, the Commission has already submitted a model as an annex to the directive in all the EU languages. Member States just have to take this model and copy it, so the cost to them will not be very great. The Commission does not have a budget containing any appropriation which would allow the institution to provide financial assistance to Member States to meet those expenses. If Member States make a calculation taking in the risk of a miscarriage of justice, the legal remedies and the retrials, the loss of reputation of a justice system as a whole and sometimes the damages awarded by the Strasbourg Court or by domestic courts, then it is much more expensive not to have these basic rights financed by a responsible state.
(EL) Mr President, Commissioner, thank you very much for your reply. You are absolutely right in what you say and I cannot but agree with you.
However, I would clarify and ask once again: for countries such as Greece or Malta, for example, where you know how much pressure we are under both from illegal immigrants and from people who may need help in criminal proceedings, if, in addition to the standard letter and various standard documents at their disposal, defendants need any of the documents in their case file translated which, as you know, is a specialist job which differs from case to case, do we estimate what the cost will be, especially for some small countries under such huge pressure and with such massive problems?
I would like to thank the Commissioner for her answer as well. Like my previous colleague, I think one of the biggest difficulties that should be recognised is that - whilst we all understand the importance of access to justice in a format which is understandable to the person seeking the justice - these new rules cannot be used as a legal mechanism to delay further hearing of important cases, whether it is for deportation under immigration rules or whether it is to challenge certain criminal records and so on.
Is there any piece within the legislation or the proposal that would allow for the court to ignore the necessity for every single document to be translated into the language?
Vice-President of the Commission. - I can only repeat that the cost of an improper functioning of justice, or the cost of not treating human beings as human beings should be treated in a Europe of rights, is much higher than the cost of investing in those basic rights.
Of course, it is much more difficult for countries which are very much below the minimum threshold to reach that threshold, and it will be much easier for countries which already have a certain level of rights to do so. Is that a reason for not acting? On the contrary. We have been analysing the possible costs for the different Member States on the basis also of the pressure under which they are operating. It is not a question of asylum alone. It is also a question of criminal proceedings, for example, in the case of an illegal immigrant charged with a criminal offence being brought before a court. We have not made it compulsory to have all the documents translated, only those which are essential to enable the person being prosecuted to understand what is happening to him or to her.
By the way, the great majority of people affected will not be illegal immigrants. The largest groups affected are people travelling to another Member State, such as tourists for instance, or people who live in another Member State but who do not speak the language of that country. So this will provide a basic benefit for millions of European citizens.
Imagine that you are travelling from Strasbourg to a neighbouring country. You are involved in a traffic accident. You have injured someone. You are taken to the police, you are taken to court and you have no idea what you are being accused of. In those circumstances, you would be very glad at least to know what you were charged with so that you could try to defend yourself. I think that is a basic human right and we should consider the cost to society of not putting this basic human right into practice.
I am sorry but the questions by Ms Harkin, Mr Cashman, Mr Mirsky and Mr Crowley will not be reached tonight. They will receive an answer in writing. As I said earlier, we are running late because of the over-running of the previous debate.
We now move to questions to Mr Füle.
Subject: Enlargement of the EU to include Turkey
Could the Commission please outline the current situation regarding Turkey's application to join the EU?
Member of the Commission. - The Helsinki European Council of December 1999 granted Turkey the status of candidate country and accession negotiations with Turkey were opened in October 2005. The Commission has reported regularly to the Council and Parliament on Turkish progress towards meeting the Copenhagen criteria.
On 9 November, the Commission published the 2010 progress report on Turkey. The report covers the period from early October 2009 to October 2010 and progress is measured on the basis of decisions taken, legislation adopted and measures implemented.
Turkey has pursued its political reform process, in particular, through the reform of its constitution, and continues to sufficiently fulfil the political criteria. The constitutional amendments adopted by referendum on 12 September created the conditions for progress in a number of areas such as the judiciary, fundamental rights and public administration.
The implementation of the constitutional changes in a transparent and inclusive way is essential for Turkish progress. The democratic opening aimed notably at addressing the Kurdish issue has not yet met expectations. The decision of the constitutional court to close down the Democratic Society Party and a surge in PKK terrorist attacks also undermined this policy.
Significant reforms are still required on fundamental rights, in particular, in the area of freedom of expression. The high number of legal suits against journalists and undue pressure on the media undermine freedom of the press in practice.
With regard to regional issues and international obligations, it is now urgent that Turkey fulfils its obligation of full non-discriminatory implementation of additional protocols to the association agreement. The Commission has recommended that, if there is no progress on this issue, the measures adopted by the European Union in 2006 should be upheld. This will affect the overall progress of the negotiations.
Turkey has continued to express public support for the negotiations under the auspices of the United Nations between the leaders of the Greek Cypriot and Turkish Cypriot communities to reach a comprehensive settlement of the Cyprus problem. However, there has been no progress towards normalisation of bilateral relations with the Republic of Cyprus.
As regards the economic criteria for accession to the European Union, Turkey continues to be a functioning market economy that can cope with competitive pressure and market forces within the Union. Turkey has witnessed strong economic growth in 2010, recouping the losses incurred during the financial crisis, but the process of privatisation and structural reform needs to continue.
Turkey continued improving its ability to take on the obligations of membership by aligning its laws and regulations with those of the European Union. Two negotiating chapters were opened during this reporting period - environment and food safety - adding to a total of 13 chapters that are currently open. Important progress has been made on energy security with the ratification of the intergovernmental agreement on Nabucco, and on cooperation in the aviation sector with initialisation of the EU-Turkey horizontal aviation agreement. Much alignment remains to be done, particularly on fisheries, social policies, justice and home affairs, and the customs union where longstanding trade issues remain unresolved.
It remains crucial that Turkey improves its administrative capacity to implement and enforce EU-related legislation.
(DE) Mr President, I would like to apologise. We had a group meeting. Question time with Mrs Reding began at 20:00. I saw that on the monitor and then came here as soon as the second question was asked - she had six, after all. I thought that it would last half an hour, as scheduled. I therefore just missed my question. I would like to ask if you would be so kind as to still allow me to ask it after Mr Higgins's question. I really did arrive in the Chamber just as I should have been speaking.
The problem is that, under Rule 116, if a Member is not in his place at the point at which a question should be replied to, then the question lapses. Attempts were made by the staff, although they do not have to, to call your office but there was no reply. I realise that there are difficulties but Question Time started 20 minutes late. I gave each Commissioner 20 minutes each. Mrs Reding had 20 minutes, she answered two questions, and we had agreed to move on to Mr Füle at 20:10. Mr Posselt, I am very sorry.
I shall take the two supplementaries and we will see where we get then.
(GA) Mr President, we must recognise that Turkey, although a Muslim state, is very helpful to the West, especially as regards Kuwait, Iraq and NATO. Although there are difficulties as regards a very large population, 74 million people, and difficulties as regards human rights, economic affairs and Cyprus, at the same time, can the Commissioner not admit that the situation is improving? Is he able to give us any timetable, long term or short term, within which we will be able to grant Turkey the right to become a full member of the European Union?
Just briefly, notwithstanding the progress Turkey has made in certain areas, the Commissioner pointed out that significant progress needs to be made regarding freedom of expression and freedom of the press. If that is satisfied one day and they do join the European Union, is there not a danger that they will return to type and go back on a lot of the things that we are looking for and which have not been attained yet?
Member of the Commission. - Regarding the first question, I definitely belong to those who are not satisfied with the pace of our accession negotiations. I do not think it reflects the importance of the country, and the commitment on both sides, to open just one chapter per Presidency, bearing in mind that we were unable to open a new chapter during this Presidency even though there has been a lot of progress, in particular, on Chapter 8 dealing with competition.
There are a number of reasons for this. Unresolved issues concerning Cyprus still being divided is one of them. The number of chapters available for us to open through the framework of the accession negotiations is indeed limited. We have only three chapters to open in the time remaining - on competition, procurement and social policy - and these are not easy chapters. Eight of them are being frozen, based on Commission recommendations, as a reaction to Turkey's non-implementation of the additional protocol, but there are other chapters which are being blocked by individual Member States.
In these circumstances, it is difficult for the Commission to provide any reasonable timetable. I can say that today in Brussels, in the framework of the General First Council at ministerial level, we had a good discussion on the EU-Turkey relationship and the accession negotiations in terms of agreeing on the text of declarations. I am also pursuing a number of routes for intensifying this process. I am confident that after the forthcoming parliamentary elections in Turkey, both sides will indeed be ready to do exactly that.
On freedom of the press, this is an issue of concern and one that the Commission is following very closely. The goal of this exercise is to go through all the 35 chapters, through all the opening and closing benchmarks, to make sure that Turkey not only aligns itself with the European Union acquis but also provides a track record of the implementation of that acquis. This very much concerns the political part of the Copenhagen criteria, which specifically relates to freedom of the media and the freedom of expression.
Together with the Member States and with the support of the European Parliament, we are very keen that the enlargement process is not just an exercise in ticking boxes, which might later cause problems with the implementation of some of the legislation or with the working of the institutions. It is a serious process where the track record is playing a more and more important role. This is exactly the process Turkey needs to go through before the question of whether it will succeed in becoming a member of the European Union is put on the table. That would be the best assurance that all freedoms, including the one mentioned by the honourable Member, are guaranteed.
Subject: Cooperation between Vojvodina and eastern Croatia
How does the Commission view the potential for greater cross-border cooperation between the Serbian province of Vojvodina and eastern Croatia (Osijek/Eastern Slavonia region), with particular regard to the development of cross-border infrastructure such as the project to construct a motorway from Sombor to Osijek?
Subject: The rise of an increasingly virulent form of nationalism in Albania and its prospects of EU accession
For a very long time, the main feature of political life in Albania has been the extreme fragility of its government. This instability is having an adverse effect on the process of far-reaching institutional reform needed if it is to join the EU. Amid this climate of prolonged political uncertainty, one cause for special concern is the rise of a particularly virulent form of fanatical nationalism, both in the media and in society, especially among young people. To give specific examples of this: the murder of an Albanian citizen of Greek origin in Himarë last August; acts of vandalism at Bobostiticë cemetery in which wreaths laid as a mark of respect were burned; and the repeated, intemperate verbal attacks by part of the 'mainstream' Albanian press directed at the head of the Orthodox Church of Albania. In view of the above, will the Commission say:
Is it aware of the specific events outlined above? Is it concerned about the rise in fanatical nationalism? Will it make appropriate representations to the Albanian Government to tackle this problem? And finally, will all this alter the progress of Albania's bid to join the EU?
Member of the Commission. - I will provide succinct answers to both questions.
The main objective of the cross-border cooperation programmes is to support the development of a common socio-economic environment for people, communities and economies, including the delivery of technical assistance. This should prepare countries to manage future cross-border programmes under the European territorial cooperation objectives of the European Union Structural Funds.
Cross-border cooperation programmes between the Western Balkan countries also aim at overcoming the legacy of the past conflicts. Cross-border programmes under the Instrument for Pre-Accession Assistance within the Western Balkans started in 2007. The results have so far been very positive. In the framework of their cross-border programmes, both Croatia and Serbia showed readiness to cooperate in the areas lying on either side of the Danube River. The annual allocation for the Croatia-Serbia cross-border programme amounts to EUR 1.8 million. This allocation of funds is used for providing grants to small joint projects proposed by local stakeholders in a variety of sectors such as the economy, culture, tourism, the environment and social issues.
Project beneficiaries include municipalities, NGOs, chambers of commerce or cultural institutions. Large cross-border infrastructure projects, such as the project referred to in the question, are neither within the scope nor the objectives of the cross-border cooperation component of the Instrument for Pre-Accession Assistance. The Commission might consider funding such projects under component one for Serbia - which is institution building - and component three for Croatia - which falls under regional development - if the respective authorities in Croatia and Serbia so request.
As for the second question, if I may continue. As mentioned in the written reply to a previous question by the honourable Member numbered, the European Commission is aware of the deplorable incident in Himarë and is closely following developments. The alleged perpetrator has turned himself in to the police and is awaiting trial. The Albanian authorities bear the full responsibility for the efficient investigation of the facts and the equitable trial of those responsible.
The Commission will be monitoring the processing of this case in conformity with the principles of human rights and the rule of law. In this question, the honourable Member also provides details of other incidents. Albania and Greece are closely linked by history. It is very much in the interests of both countries that they continue their cooperation and overcome any nationalist and extremist ideas which have been at the root of much misfortune suffered by the whole region in the past.
The Commission has repeatedly stressed the need for a strict enforcement of the rule of law and for full respect of human rights, notably the protection of the rights of persons belonging to minorities. All applicant countries are aware of the importance of fulfilling these criteria for progress towards the European Union.
In its recent opinion the Commission commented positively on inter-ethnic relations in Albania. However, efforts are still needed to enforce respect for and protection of minorities.
(DE) Mr President, thank you very much for your generosity. I will be very brief, Commissioner. Would you possibly be prepared to take a look at the link between Sombor in Serbia and Osijek in Croatia? There is a large bridge over the Danube there and in Croatia, there is an airport, but no adequate road. That really would be extremely important for the whole region.
(EL) Mr President, Commissioner, I have listened very carefully to your reply and I thank you for it, as regards the specific events. On the other hand, however, the reason for my question today was primarily the fact that, objectively speaking, there has been an outbreak of nationalism in Albania. This concerns and worries us in Greece, because this sort of thing should not happen in a country on its way to accession. We trust that these problems will be addressed.
Mr Paleckis, would you like to make a comment about Belarus?
Yes, I have a question on Belarus. Thank you for your presents on the eve of Christmas.
Recently, President Lukashenko visited Moscow and signed very important agreements with President Medvedev. How would you assess the new situation before the elections and after the signing of these agreements?
Commissioner, that is three questions. You have a maximum of three minutes please.
Member of the Commission. - To the first question, the answer is yes, based on the request, for both of these countries. I am ready to look at it and see what the Commission can do to help.
Secondly, any nationalist race is a concern for the Commission and is an issue which needs to be treated very seriously within the framework of our relations with the country. As you know, at the beginning of October, we presented an opinion on Albania. There have been a number of the so-called key priorities - 12 of them - which are preconditions Albania must meet before we can recommend opening accession negotiations. Within these 12 key priorities, my colleagues and I will make sure that the issue you have raised is tackled satisfactorily and that the Commission makes no recommendation to start the accession talks unless questions, such as the one you raised, are dealt with satisfactorily.
On the third question, I hesitate as to how to answer it briefly. I think we have seen some limited progress in this pre-election process. We are very keen to see the report of the OSCE/ODIHR monitoring mission. Based on that, we are ready to take further steps on engaging Belarus, but that will be an engagement across the board, having very much in mind the steps which are to be made by the Belarusian authorities on the core issues of democracy, the rule of law and fundamental rights.
I will stop here and will provide a written reply on the current work of the Commission and the Member States on the joint interim plan about which I will be talking to you and your colleagues from Euronest tomorrow, as well as the work on the mandate on the readmission agreement, the visa facilitation agreement and also additional information which would answer your question. I will also include my prepared speech.
Mr Paleckis, I felt it was important to get your comments on Belarus on the record, given the ongoing election.
I apologise to Mr Madlener, to Ms Theocharous and to Mr Hadjigeorgiou, who are also present. Their questions have not been reached. They will get a reply in writing.
Mr Madlener, there really is no time.
(NL) (without microphone) ... to ask that question, but now we are, in fact, simply being dropped from the agenda. Is this standard practice? Could you not have let us know earlier or intervened, so that we could all take the floor?
Mr Madlener, under my chairmanship, we always try and end at 20:30. It has now run on for seven minutes due to the length of the replies and the fact that the previous debate overran by 20 minutes. It is not my fault, but I do think it is important that the staff get their food before they come back at 21:00.
Questions which have not been answered for lack of time will receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 20:40 and resumed at 21:00)